Exhibit 3.2 EXHIBIT A 3.1 DESIGNATION OF SERIES A CONVERTIBLE PREFERRED STOCK The Series APreferred Stock (“Series A Stock”) shall consist of 30,000,000 shares, par value $.001per share. The preferences, rights and privileges of the Series A Stock shall be as follows: 3.1.1 Voting Rights Each share of Series A Stock shall be entitled to two hundred (200) votes on all matters for which the shareholders of the corporation have the right to vote. The holders of shares of Series A Stock and the holders of Common Stock shall vote together as a single class on all matters. 3.1.2. Dividends Dividends, if and when declared and paid,shall be declared and set aside for any shares of the Series A Stock in the same manner as the Common Stock. 3.1.3 Liquidation Preference In the event of any liquidation, dissolution or winding up of the corporation, the holders of the Series A Stock shall be entitled to be paid out of the assets of the corporation available for distribution to its shareholders in the same manner as, and without preference over, the holders of Common Stock or any other series of Preferred Stock issued and outstanding. 3.1.4 Redemption The Corporation shall have the right to call for redemption of all or any part of the Series A Stock from any source of funds legally available therefor. The Corporation shall effect such redemption by paying in cash in exchange for the shares of Series A Stock to be redeemed the sum of $.0001 per share of Series A Stock, as adjusted for any stock dividends, combinations or splits with regard to such shares,plus any accumulated but unpaid dividends. ( “Series A Redemption Price”).
